Plaintiff appealed from judgment rejecting his suit to recover One Thousand ($1,000) Dollars, under the terms of a limited accident insurance policy, for the loss of a foot; for penalty of same amount and attorney's fee under the provisions of Act No. 310 of 1910, and interest.
It is obvious the total amount for which sued and in dispute when the case was decided below is in excess of Two Thousand ($2,000) Dollars, the maximum amount of which this court has jurisdiction in a case of this character.
Appellee has moved that the appeal be dismissed or transferred to the Supreme Court for lack of jurisdiction here, ratione materiae. The motion must be sustained.
For the reasons assigned it is ordered, adjudged and decreed that this appeal, under the authority of Act No. 19 of 1912, be, and it is hereby, transferred to the Supreme Court, there to be proceeded with as though appeal had been originally taken to that court; and the appellant is allowed sixty days from finality of this decree within which to lodge complete transcript in the Supreme Court, and failing to do so within said period, the appeal for all purposes will be deemed and treated as having been abandoned. Costs of appeal to this court are assessed against the appellant.